EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a phone call/email from Jorge Maranto Davila (Reg# 76710) on August 19, 2022.
The application has been amended as follows:
Claims 1-4, and 7-20 are allowed. 
Claims 5-6 are cancelled. 

Listing of Claims: 
 
1.	(Currently Amended) A system for infrastructure discovery and service offering, the system comprising:
a memory; 
a processor;
a storage having stored thereon computer executable program code;
a discovery engine configured to discover applications and configuration information of components deployed in an IT infrastructure of an enterprise including servers and networking devices discovered and providing a reconciliation analysis to remove duplicate discovered components, the discovery engine further configured to generate predictive need analytics, using a machine learning model, based on an analysis of the configuration information, wherein the predictive need analytics indicate a type of infrastructure for the enterprise based on a need discovered by the machine learning model;
a cloud services engine configured to retrieve cloud-based service offerings from cloud service providers compatible with the components by comparing the applications and the predictive need analytics to cloud-based services and to provide service offerings by examining configurations of the components to determine relationships between the applications and the components; and
a decision engine configured to generate a decision-making chart based on the predictive need analytics, the components, and the cloud-based service offerings, the decision-making chart providing a migration path for the IT infrastructure by indicating the components and the applications that are migratable to the cloud-based services. 

2.	(Original) The system of claim 1, wherein the discovery engine is further configured to analyze the configuration information on the IT infrastructure and catalog transactional matches between application sets and to notate reconciliation exceptions between the components.  

3.	(Original) The system of claim 1, wherein the cloud services engine is further configured to discover applications operating on the IT infrastructure and to map dependencies between the applications.  

4.	(Original) The system of claim 3, wherein the cloud services engine is further configured to produce a matrix guide indicating the cloud-based services compatible with the applications.

5.	(Canceled)

6.	(Canceled)

7.	(Original) The system of claim 1, wherein the decision-making chart includes software consumption metrics of applications operating within the IT infrastructure.

8.	(Previously presented) A computer-implemented method of infrastructure discovery and service offering, the computer-implemented method comprising: 
discovering configuration information of components on an IT infrastructure of an enterprise including servers and networking devices discovered and providing a reconciliation analysis to remove duplicate discovered components and also including a workload of the components; 
analyzing the configuration information and the components to determine predictive need analytics, using a machine learning model, for each of the components wherein the predictive need analytics indicate a type of infrastructure for the enterprise based on a need discovered by the machine learning model; 
discovering applications operating within the IT infrastructure; 
comparing the applications and predictive need analytics to cloud-based services to detect the cloud-based services compatible with the application and the predictive need analytics;
generating a decision-making chart based on the compatible cloud-based services, wherein the decision-making chart indicates the components and the applications that are migratable to the cloud-based services; 
providing service offerings by examining configurations of the components to determine relationships between applications and the components.

9.	(Original) The computer-implemented method of claim 8, wherein the IT infrastructure includes on-premise infrastructure, containerized infrastructure, and cloud-based infrastructure.

10.	(Original) The computer-implemented method of claim 8, wherein the workload comprise at least one of a peak processor utilization, a peak memory utilization, on- premise storage capacity, network throughput, and usage patterns.

11.	(Original) The computer-implemented method of claim 8, wherein the applications include relationships between the applications and the components.

12.	(Original) The computer-implemented method of claim 8, further comprising: retrieving, prior to comparing, the cloud-based services available from at least one cloud service provider.

13.	(Original) The computer-implemented method of claim 8, wherein the decision-making chart includes a detailed proposal of how to implement a migration for the applications and the components migratable to the cloud-based services including software consumption metrics.

14.	(Original) The computer-implemented method of claim 8, further comprising: simulating the components under peak utilization on the cloud-based services; 
disregarding the cloud-based services incapable of operating the components under the peak utilization; and 
ranking the remaining cloud-based services based on their performance during the simulation.

15.	(Previously presented) A computer program product of infrastructure discovery and service offering, the computer program product comprising: 
one or more computer readable storage medium, and program instructions stored on the one or more computer readable storage media, the program instructions comprising: 
program instructions to discover configuration information of components on an IT infrastructure of an enterprise including servers and networking devices discovered and providing a reconciliation analysis to remove duplicate discovered components and also including a workload of the components; 
program instructions to analyze the configuration information and the components to determine predictive need analytics, using a machine learning model, for each of the components, wherein the predictive need analytics indicate a type of infrastructure for the enterprise based on a need discovered by the machine learning model; 
program instructions to discover applications operating within the IT infrastructure; 
program instructions to compare the applications and predictive need analytics to cloud-based services to detect the cloud-based services compatible with the application and the predictive need analytics; 
program instructions to generate a decision-making chart based on the compatible cloud-based services, wherein the decision-making chart indicates the components and the applications that are migratable to the cloud-based services; and 
program instructions to provide service offerings by examining configurations of the components to determine relationships between applications and the components.  

16.	(Original) The computer program product of claim 15, wherein the IT infrastructure includes on-premise infrastructure, containerized infrastructure, and cloud-based infrastructure.  

17.	(Original) The computer program product of claim 15, wherein the workload comprises at least one of a peak processor utilization, a peak memory utilization, on-premise storage capacity, network throughput, and usage patterns.  


18.	(Original) The computer program product of claim 15, wherein the applications include relationships between the applications and the components.  

19.	(Original) The computer program product of claim 15, further comprising: program instructions to retrieve, prior to comparing, the cloud-based services available from at least one cloud service provider.  

20.	(Original) The computer program product of claim 15, further comprising: 
program instructions to simulate the components under peak utilization on the cloud-based services; 
program instructions to disregard the cloud-based services incapable of operating the components under the peak utilization; and 
program instructions to rank the remaining cloud-based services based on their performance during the simulation.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regards to claims (1, 8 and 15) the instant claims require discovering configuration information of components on an IT infrastructure of an enterprise including servers and networking devices discovered and providing a reconciliation analysis to remove duplicate discovered components and also including a workload of the components, analyzing the configuration information and the components to determine predictive need analytics, using a machine learning model, for each of the components wherein the predictive need analytics indicate a type of infrastructure for the enterprise based on a need discovered by the machine learning model, discovering applications operating within the IT infrastructure, comparing the applications and predictive need analytics to cloud-based services to detect the cloud-based services compatible with the application and the predictive need analytics, generating a decision-making chart based on the compatible cloud-based services, wherein the decision-making chart indicates the components and the applications that are migratable to the cloud-based services, providing service offerings by examining configurations of the components to determine relationships between applications and the components.


Meanwhile, the closest prior art of record, as applied in the Office Action mailed on 5/16/2022 (“Ghosh”, US 20210160191 A1), (“Llagostera”, US 20170279692 A1) and (“Lerner”, US 20190332572 A1)  fails to fairly teach or suggest discovering setting information of elements within IT infrastructure of enterprise including servers, and networking elements and providing analysis to remove any duplicate components and to include the application and other elements workload within the IT infrastructure, analyzing the setting information and the components to come up with prediction analysis based on the machine learning model, conduct discovery about the applications operating in the IT infrastructure, map and match the applications and the predication analysis to the cloud services to detect the compatibility of the cloud services with the application the prediction analysis, move the applications to the cloud based services by generating a table on the compatible cloud service including the applications and the components, and providing service offering by checking the settings of the components to determine any relationships between applications and the components.  

 For example, (Ghosh, US 20210160191 A1) teaches discovering configuration information of components on an IT infrastructure of an enterprise including servers and networking devices discovered and including a workload of the components, analyzing the configuration information and the components to determine predictive need analytics for each of the components wherein the predictive need analytics indicate a type of infrastructure for the enterprise, discovering applications operating within the IT infrastructure, comparing the applications and predictive need analytics to cloud-based services, generating a decision-making chart based on the compatible cloud-based services, wherein the decision-making chart indicates the components and the applications that are migratable to the cloud-based services, providing service offerings by examining configurations of the components to determine relationships between applications and the components, but does not provide for providing a reconciliation analysis to remove duplicate discovered components, comparing the applications and predictive need analytics to cloud-based services to detect the cloud-based services compatible with the application and the predictive need analytics, and using machine learning model.

Furthermore (“Llagostera”, US 20170279692 A1) teaches detect the cloud-based services compatible with the application and the predictive need analytics, but does not discovering configuration information of components on an IT infrastructure of an enterprise including servers and networking devices discovered and including a workload of the components, analyzing the configuration information and the components to determine predictive need analytics for each of the components wherein the predictive need analytics indicate a type of infrastructure for the enterprise, discovering applications operating within the IT infrastructure, comparing the applications and predictive need analytics to cloud-based services, generating a decision-making chart based on the compatible cloud-based services, wherein the decision-making chart indicates the components and the applications that are migratable to the cloud-based services, providing service offerings by examining configurations of the components to determine relationships between applications and the components, providing a reconciliation analysis to remove duplicate discovered components, and using a machine learning model. 

Furthermore (“Lerner”, US 20190332572 A1) teaches provide for providing a reconciliation analysis to remove duplicate discovered components, but does not provide discovering configuration information of components on an IT infrastructure of an enterprise including servers and networking devices discovered and including a workload of the components, analyzing the configuration information and the components to determine predictive need analytics for each of the components wherein the predictive need analytics indicate a type of infrastructure for the enterprise, discovering applications operating within the IT infrastructure, comparing the applications and predictive need analytics to cloud-based services, generating a decision-making chart based on the compatible cloud-based services, wherein the decision-making chart indicates the components and the applications that are migratable to the cloud-based services, providing service offerings by examining configurations of the components to determine relationships between applications and the components, detect the cloud-based services compatible with the application and the predictive need analytics, and using a machine learning model. 


Thus, no other prior art of record fairly teaches or suggests the instant claim, as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.H.S./Examiner, Art Unit 2444                                                                                                                                                                                                        
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444